UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6744



KEITH LAUCHON JACKSON, SR.,

                                              Plaintiff - Appellant,

          versus


JEFF L. FLEMING,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-04-154)


Submitted:   June 24, 2004                    Decided:   July 2, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Lauchon Jackson, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Keith Lauchon Jackson, Sr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint, and the

district court’s order denying his motion for relief under Fed. R.

Civ. P. 59(e).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Jackson v. Fleming, No. CA-04-154 (M.D.N.C. Mar. 19 &

Apr. 8, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -